In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Murphy, J.), dated July 28, 1999, which denied his motion to restore the action to the calendar.
Ordered that the order is affirmed, with costs.
The plaintiffs action was dismissed when he failed to appear at a compliance conference. A court will vacate such a default and restore a case to the calendar upon a showing of a meritorious cause of action, a justifiable excuse for the default, and the absence of willfulness (see, Perez v Astoria Gen. Hosp., 260 AD2d 457; Arthur v City of Yonkers, 237 AD2d 474; Brown v Ryder Truck Rental, 172 AD2d 477). The plaintiff failed to satisfy these elements. Thus, the Supreme Court properly denied his motion. O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.